[Cite as State v. Rich, 2018-Ohio-1225.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 27356
                                                 :
 v.                                              :   Trial Court Case No. 14-CR-3225/1
                                                 :
 JEFFREY R. RICH                                 :   (Criminal Appeal from
                                                 :    Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                           OPINION

                             Rendered on the 30th day of March, 2018.

                                            ...........

MATHIAS H. HECK, JR., by HEATHER N. JANS, Atty. Reg. No. 0084470, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, 301
West Third Street, 5th Floor, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

GEORGE KATCHMER, Atty. Reg. No. 005031, 1886 Brock Road NE, Bloomingburg,
Ohio 43106
      Attorney for Defendant-Appellant

                                           .............
                                                                                         -2-


HALL, J.

       {¶ 1} Jeffrey R. Rich appeals from his conviction and sentence on one count of

engaging in a pattern of corrupt activity, seven counts of receiving stolen property, and

one count of money laundering.

       {¶ 2} Rich advances ten assignments of error. The first two challenge the legal

sufficiency and manifest weight of the evidence to support his convictions for receiving

stolen property. The third and fourth assignments of error challenge the legal sufficiency

of the evidence to support his convictions for engaging in a pattern of corrupt activity and

money laundering. The fifth assignment of error addresses the trial court’s admission of

“other acts” evidence, which Rich claims was irrelevant and unduly prejudicial. The sixth

assignment of error challenges the constitutionality of Ohio’s receiving-stolen-property

statute, which Rich contends criminalizes civil negligence. The seventh assignment of

error challenges the trial court’s denial of his pre-trial suppression motion. The eighth

assignment of error challenges the trial court’s denial of his Crim.R. 29 motion. The ninth

assignment of error addresses the trial court’s jury instructions. In his tenth assignment

of error, Rich maintains that cumulative error deprived him of a fair trial.

       {¶ 3} The present appeal stems from Rich’s purchase of stolen merchandise from

a loosely-knit group of drug addicted “boosters” for resale on the internet and at a pawn

shop he operated with his wife, co-defendant Lisa Rich. At trial, the State presented nine

witnesses who testified that they participated in the theft of merchandise from area

businesses and the sale of that merchandise to Moraine City Pawn, which was owned by

Rich’s wife. The witnesses testified that they stole the merchandise and sold it to the pawn

shop over a period of several months to satisfy their heroin addictions. The stolen
                                                                                          -3-


merchandise frequently consisted of bulk items in original packaging. Among other things,

it included fishing hooks, lures and reels, tools, batteries, headphones, Nicorette gum,

cosmetics and hygiene items, movies, video games, flea and tick medication and gift

cards. The items came from Dick’s Sporting Goods, Wal-Mart, Lowes, Home Depot,

PetSmart, Sears, Kroger, Kohl’s, Big Lots, and Target, as well as various dollar stores

and drug stores.

       {¶ 4} The nine witnesses who admitted “boosting” the items testified that they sold

the stolen merchandise to Moraine City Pawn practically every day and sometimes

several times a day between late 2012 and early 2013. They frequently brought the same

types of items into the pawn shop multiple times a day. They usually removed security

stickers or tags from the stolen merchandise before taking it to the pawn shop. If they did

not, Rich would insist that the stickers or tags be removed and then buy the items. At trial,

the witnesses identified a number of dated Moraine City Pawn “buy slips” or “tickets”

bearing their names and signatures, identifying the stolen items sold, stating the price

paid, and including the initials of the pawn-shop worker who entered the information into

a computer. Over a six-week period between December 1, 2012 and January 13, 2013,

one witness, Nathan Woodard, had sixty-two tickets in his name. His girlfriend had thirty-

five more in her name. Woodard believed it was “pretty self-explanatory” where he was

getting “every day brand new stuff” he sold to the pawn shop. He also testified that if Rich

did not know he was a drug addict, then Rich “weren’t that bright.” Another witness,

Randall James Alcorn, admitted selling “thousands” of stolen items to the pawn shop,

usually carrying the items inside in large bags.

       {¶ 5} Several witnesses testified that Rich sometimes would loan them money in
                                                                                         -4-


the morning, enabling them to purchase heroin to start their day before engaging in retail

theft. The fronted money typically then would be deducted from what the witnesses

earned selling stolen items to the pawn shop later that day. One witness, Jeff Bowling,

testified that Rich asked him to stop bringing in dollar-store batteries because they

included a note on the cover asking the purchaser to contact a particular phone number

if the batteries were found for sale elsewhere. Bowling testified that Rich also asked him

to vary the use of identification cards when bringing items to the pawn shop because he

did not want the same identification card used too many times. According to Bowling,

Rich stated that if the group got caught, not to “let it come back on him.”

       {¶ 6} Moraine City Pawn employee Jessica Proud testified that she became

suspicious about the group of individuals repeatedly selling new merchandise to the pawn

shop. She was concerned because “the same kind of people were coming in

continuously, bringing in the same types of items, in packages, multiples, coming in

multiple times of day, the same kind of people.” Proud testified that Rich negotiated the

price and purchased most of the merchandise although his wife Lisa was involved too.

Lisa Rich also bore primary responsibility for re-selling the merchandise on the internet.

In Proud’s opinion, the merchandise “was obviously stolen, or obtained some way that

was not legal.” Proud testified that she expressed her concerns to Lisa, who agreed with

her. Rich overheard one such conversation between Proud and his wife. He responded

by telling them to mind their own business and “shut up.” At one point, Rich also instructed

Proud to stop taking pictures of the merchandise and not to be so specific about the items

on buy slips or tickets she completed.

       {¶ 7} In January 2013, detective Jason Neubauer visited Moraine City Pawn in
                                                                                          -5-


connection with an investigation into the possible sale of stolen merchandise on eBay.

Neubauer met with Rich and his wife on that occasion. During the meeting, Rich identified

twenty boxes of Nicorette gum that he had purchased from Nathan Woodard. In response,

Neubauer explained “that this was a sign of an obvious retail theft” as “[t]ypically thieves

will target property that is small and easy to conceal, also with a high dollar amount so

they get a higher return.” Rich and his wife then showed Neubauer two new Dyson

vacuum cleaners and a new Generac generator. At that point, Neubauer explained to

them that “thieves would target these types of property and that typically they either go

directly into the store, pick the merchandise up, and walk out, or load it up into a cart and

push the property out the door that way.”

       {¶ 8} Thereafter, in April 2013, Neubauer and other officers arranged an

undercover operation at Moraine City Pawn. On that occasion, a drug addict named John

Cox took twenty boxes of Prilosec into the pawn shop to sell. The boxes had been

provided by Kroger. Upon seeing the boxes, Rich gave Cox a knife or a screwdriver and

had him remove the Kroger stickers outside and then bring the boxes back inside. Cox

complied, and Rich purchased the merchandise. During the transaction, Rich also asked

Cox to bring “a tool or something” in with the Prilosec the next time so he could “write it

up like that” and it wouldn’t be recorded as “Prilosec directly.”

       {¶ 9} The following day, a second undercover operation took place. On that

occasion, Cox and an undercover officer took ten boxes of Prilosec, six boxes of Crest

white strips, and six boxes of a weight-loss product into Moraine City Pawn. Once again,

all of the merchandise had been provided by Kroger. The officer wandered around the

shop while Cox sold the merchandise to Rich and received payment from Rich’s wife. A
                                                                                         -6-


third undercover operation occurred five days later. On that occasion, Rich came outside

the pawn shop to look at two new Dyson vacuum cleaners in an undercover van. Rich

discussed the vacuums with Cox but ultimately declined to purchase them.

       {¶ 10} Three days later, police executed a search warrant at Moraine City Pawn.

At that time, they recovered numerous items, including large quantities of new

merchandise in its original packaging of the type reportedly stolen and sold to the pawn

shop by the State’s nine witnesses. Some of the items still had store stickers on them,

and some of the items had the sellers’ names associated with them. These names

included some of the prosecution witnesses at trial. Approximately $3,000 worth of

merchandise recovered from the pawn shop—including approximately seventy-five

percent of the fish hooks—was traced to Dick’s Sporting Goods. Additional stolen items

were traced to CVS pharmacy. Some Crest 3D white strips still had active security tags

attached.

       {¶ 11} Rich ultimately was indicted in connection with the foregoing incidents. As

set forth above, a jury convicted him of engaging in a pattern of corrupt activity, a first-

degree felony. Rich also was convicted on one count of money laundering, a third-degree

felony, and seven misdemeanor counts of receiving stolen property. The trial court

imposed a five-year prison term for engaging in a pattern of corrupt activity and shorter

concurrent terms of incarceration for all other offenses. It also imposed fines totaling

$30,000 and ordered Rich to pay court costs. The trial court stayed execution of Rich’s

sentence pending appeal.

       {¶ 12} In his first two assignments of error, Rich challenges the legal sufficiency

and manifest weight of the evidence to support his convictions for receiving stolen
                                                                                         -7-


property. 1 His primary argument is that the convictions depended largely on the

information contained in the buy tickets or slips about which the prosecution witnesses

testified. As set forth above, those tickets, which included the witnesses’ signatures,

identified the stolen merchandise sold to the pawn shop on the dates contained in the

indictment. Without those tickets, the witnesses lacked independent recollection of what

stolen merchandise they sold to the pawn shop on any particular day. Rich argues on

appeal, however, that the tickets constituted inadmissible hearsay because no one

identified as a custodian of the records testified and qualified them as business records

under Evid.R. 803(6). Rich also argues that the State failed to link the numerous buy

tickets to specific merchandise seized from the pawn shop. Finally, Rich asserts that the

prosecution witnesses were heroin addicts who had no real memories of the discrete

transactions in question.

       {¶ 13} When a defendant challenges the sufficiency of the evidence, he is arguing

that the State presented inadequate evidence on an element of the offense to sustain the

verdict as a matter of law. State v. Hawn, 138 Ohio App. 3d 449, 471, 741 N.E.2d 594 (2d

Dist.2000). “An appellate court’s function when reviewing the sufficiency of the evidence

to support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant’s

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have



1 Although Rich’s first assignment of error recites nine counts of receiving stolen property
(which he identifies as being eight counts), we note that the trial court dismissed two of
them. The jury found him guilty on only seven counts, and the trial court imposed seven
concurrent 180-day jail sentences on them. (Doc. #255).
                                                                                          -8-

found the essential elements of the crime proven beyond a reasonable doubt.” State v.

Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 14} Our analysis is different when reviewing a manifest-weight argument. When

a conviction is challenged on appeal as being against the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider witness credibility, and determine whether, in resolving conflicts in

the evidence, the trier of fact “clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.” State v.

Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). A judgment should be

reversed as being against the manifest weight of the evidence “only in the exceptional

case in which the evidence weighs heavily against the conviction.” State v. Martin, 20
Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 15} With the foregoing standards in mind, we conclude that Rich’s convictions

for receiving stolen property are supported by legally sufficient evidence and are not

against the weight of the evidence. Under R.C. 2913.51(A), the State was required to

establish that Rich had received, retained, or disposed “of property of another knowing or

having reasonable cause to believe that the property [had] been obtained through

commission of a theft offense.” Viewing the evidence in a light most favorable to the

prosecution, the jury could have found the foregoing elements proven beyond a

reasonable doubt. In finding Rich guilty of receiving stolen property, the jury also did not

clearly lose its way and create a manifest miscarriage of justice because the evidence

does not weigh heavily against his convictions. To the contrary, the evidence

overwhelmingly supports a finding that Rich received stolen merchandise from drug-
                                                                                         -9-


addicted “boosters” while knowing or having reasonable cause to believe the property

had been obtained by theft.

       {¶ 16} Rich’s argument about the pawn-shop buy tickets being inadmissible

hearsay is unpersuasive for at least two reasons. First, when considering a challenge to

the legal sufficiency of the evidence, we must consider all of the evidence presented at

trial, regardless of whether it was admitted erroneously. State v. Brewer, 121 Ohio St. 3d
202, 2009-Ohio-593, 903 N.E.2d 284, ¶ 17–20. In State v. Renner, 2d Dist. Montgomery

No. 25514, 2013-Ohio-5463, this court extended the same principle to a manifest-weight

challenge. Id. at ¶ 20 (“Considering all of the evidence presented at trial (including any

evidence that may have been improperly admitted), the jury did not lose its way * * *.”).

As this court recognized in Renner, the prosecution is entitled to rely on the trial court’s

evidentiary rulings in deciding how to present its case. Id. at ¶ 8. That rationale applies

equally to legal-sufficiency and manifest-weight challenges. 2 Therefore, contrary to

Rich’s argument, we are entitled to consider the challenged buy tickets when evaluating

the legal sufficiency and manifest weight of the evidence.

       {¶ 17} Second, Rich did not raise a hearsay objection to the buy tickets. He argued

only that the tickets were not linked to evidence found at the pawn shop. In essence, Rich

argued below that no one could say any particular merchandise seized from the pawn

shop was the actual merchandise identified in the buy tickets. For example, although fish



2 This does not mean, of course, that a defendant has no recourse when a trial court
makes an evidentiary error. If the error is preserved for appeal, a defendant may raise the
evidentiary issue on appeal. And if the error is deemed prejudicial, reversal may be
obtained. That presents a different question, however, than whether the evidence
introduced at trial is legally sufficient to support a conviction or whether a conviction is
against the manifest weight of the evidence that was introduced at trial.
                                                                                          -10-


hooks from Dick’s Sporting Goods were seized from the pawn shop, and prosecution

witnesses testified about selling Rich fish hooks stolen from Dick’s Sporting Goods, the

State did not prove that its witnesses stole the particular hooks found in the pawn shop

when police raided it. But no such showing was required. Nothing in R.C. 2913.51(A)

obligated the State to track down the exact fish hooks stolen from Dick’s Sporting Goods

and sold to Moraine City Pawn or to link those exact fish hooks to corresponding buy

tickets. See State v. Loch, 10th Dist. Franklin No. 02AP-1065, 2003-Ohio-4701, ¶ 34

(“The level of proof appellant demands to demonstrate that each stolen item sold by the

thieves to VIP was the same item later confiscated from VIP would be nearly impossible

to obtain. The present circumstances do not lend themselves to direct proof that the items

confiscated were the same items admittedly stolen and sold to VIP. Rather, due to the

extremely high volume of items confiscated and stolen, many of which were the exact

same make and model as each other, the present circumstances are the type that must

depend upon circumstantial evidence.”). In any event, this argument is not a hearsay

argument, which is what Rich raises on appeal.

       {¶ 18} As to the hearsay issue, we are limited to plain-error review. Courts apply

the plain-error doctrine to prevent a “manifest injustice.” Rich must show that but for plain

error, “the outcome of his trial clearly would have been otherwise.” State v. Chinn, 85
Ohio St. 3d 548, 562, 709 N.E.2d 1166 (1999). We see no plain error here. Consistent

with Evid.R. 803(6), the record reflects that the buy tickets were created when the pawn

shop purchased the stolen merchandise, the tickets were kept by the pawn shop in the

course of business, it was the regular practice of the pawn shop to create the tickets, and

the tickets were completed by the Riches or Jessica Proud, each of whom would have
                                                                                          -11-


had actual knowledge of the transactions. Proud testified to the foregoing facts, in so

many words, which may be why defense counsel did not raise a hearsay objection. (See,

e.g., Tr. Vol. VII at 777, 790-795). Although Proud did not refer to herself as the

“custodian” of the records, she undoubtedly was at least an “other qualified witness” within

the meaning of Evid.R. 803(6), which enabled her to lay a foundation establishing the

tickets as business records. See State v. Hood, 135 Ohio St. 3d 137, 2012-Ohio-6208,

984 N.E.2d 1057, ¶ 40 (“A ‘qualified witness’ for this purpose would be someone with

‘enough familiarity with the record-keeping system of the business in question to explain

how the record came into existence in the ordinary course of business.’ ”). Therefore, any

hearsay objection to the buy tickets ultimately would have been futile. Proud at least

arguably did qualify the buy tickets as business records. But even if she did not, she

certainly could have qualified them as such if Rich had raised the issue by objecting to

their admission.3 That being so, we see no manifest injustice to support a finding of plain

error.

         {¶ 19} Finally, we are unpersuaded by Rich’s argument about the State’s key


3 We note that it could have been argued that some of the buy tickets do not qualify as
business records because they contain inaccuracies with regard to merchandise
descriptions, quantities, or other characteristics intended to conceal the pawn shop’s
receipt of stolen property. Under Evid.R. 803(6), such defects could show a “lack of
trustworthiness” in the records. Ironically, in part, that is why the “falsified” tickets were
introduced. In any event, the buy tickets qualified as non-hearsay insofar as they
constituted admissions of a party-opponent under Evid.R. 801(D)(2), which covers a
party’s own statements, in either an individual or representative capacity, as well as
statements by a party’s agent or employee. Here the buy tickets bearing the initials of
Jeffrey or Lisa Rich essentially constituted written admissions that on particular dates they
purchased certain items from certain individuals. We believe these buy tickets could be
excluded from the hearsay rule within the scope of Evid.R. 801(D)(2). Compare United
States v. Pang, 362 F.3d 1187, 1193 (9th Cir.2004) (“The next question is whether the
invoices were hearsay. They were not. When offered against Pang, Pang’s invoices were
admissions, and therefore non-hearsay as defined by Rule 801(d)(2).”).
                                                                                         -12-


witnesses being heroin addicts who had poor memories. Although the witnesses could

not recall, years later at the time of trial, what they sold the pawn shop on any particular

day, they identified their signatures on dated buy tickets that listed the items they sold.

They also admitted that those items would have been stolen merchandise because

virtually everything they sold to Moraine City Pawn was stolen merchandise. For the

foregoing reasons, Rich’s convictions for receiving stolen property are based on legally

sufficient evidence and are not against the manifest weight of the evidence. His first two

assignments of error are overruled.

       {¶ 20} In his third assignment of error, Rich challenges the legal sufficiency of the

evidence to support his conviction for engaging in a pattern of corrupt activity. His entire

argument is as follows:

              In the present matter, there is no evidence of the retail value of any

       of the items purportedly stolen. Nor is there any evidence of the amounts

       paid to the witnesses in this matter for the reasons argued in Appellant’s

       First Assignment of Error. Nor is there any evidence as to when items

       testified to and sold to the Appellant were stolen. Thus, there is no evidence

       that “. . . the same person or persons within any one-hundred-eighty-day

       period . . .” stole the property in question, permitting aggregation of

       amounts. Thus there is no evidence that the $1,000.00 limit was reached.

              Nor can the items used by the CI on or after April 10, 2013 be used

       for aggregation. A conviction for Receiving Stolen Property requires that the

       property received is, in fact, stolen. State v. Ray, 2010-Ohio-513, State v.

       Parra, 2011-Ohio-3977. Hearsay statements cannot be used to supply
                                                                                          -13-

       evidence that an item is stolen. Id. As argued by Counsel in the present

       matter, the items from the sales by John Cox on April 10, 2013 involved

       products supplied by Kroger and were not stolen from the store. As such,

       there can be no evidence that any stolen property was received by the

       Appellant on this date.

              Thus, there is insufficient evidence under the R.C. 2923.31 to

       support a conviction under R.C. 2923.32.

(Appellant’s brief at 10-11).

       {¶ 21} Upon review, we find Rich’s argument to be unpersuasive. He was

convicted of engaging in a pattern of corrupt activity in violation of R.C. 2923.32(A)(1). As

relevant here, the statute required proof that Rich, while employed by or associated with

an “enterprise,” namely Moraine City Pawn, had participated in the affairs of the enterprise

through a “pattern of corrupt activity.” Under R.C. 2923.31(E), a “pattern of corrupt

activity” means “two or more incidents of corrupt activity, whether or not there has been

a prior conviction, that are related to the affairs of the same enterprise, are not isolated,

and are not so closely related to each other and connected in time and place that they

constitute a single event.” The corrupt activity alleged by the State included money

laundering and receiving stolen property, both of which are identified as corrupt activity in

R.C. 2923.31(I). Under R.C. 2923.32(B)(1), the offense was a first-degree felony because

one of the incidents of corrupt activity, money laundering, was a third-degree felony.

       {¶ 22} In our view, the evidence is legally sufficient to support a finding that Rich

engaged in a pattern of corrupt activity. Moraine City Pawn qualified as an “enterprise,”

which “includes any individual, sole proprietorship, partnership, limited partnership,
                                                                                           -14-


corporation, * * * or other legal entity, or any organization, association, or group of persons

associated in fact although not a legal entity.” R.C. 2923.31(C). Rich does not argue

otherwise. He also does not dispute that he was employed by or associated with the

enterprise. Finally, the record supports a finding that he participated in the affairs of the

enterprise through a pattern of corrupt activity, namely money laundering and receiving

stolen property. Rich’s participation in numerous acts of receiving stolen property is

addressed in our analysis of his first two assignments of error above. With regard to

money laundering, the State was required to prove that Rich conducted or attempted to

conduct a transaction “knowing that the property involved in the transaction is the

proceeds of some form of unlawful activity with the purpose of committing or furthering

the commission of corrupt activity.” R.C. 1315.55(A). On appeal, Rich does not address

the elements of the money-laundering charge in any detail. Regardless, the evidence

supports a finding that he bought stolen property from drug-addicted retail thieves or

“boosters.” He then conducted numerous transactions in which he re-sold the stolen

merchandise in the pawn shop and on the internet with knowledge that it constituted the

proceeds of theft offenses. He did so with a purpose to convert the stolen property into

“clean” cash, thereby exhibiting a purpose to further the commission of his corrupt activity.

       {¶ 23} Rich asserts that the evidence is legally insufficient because the State failed

to prove the “retail” value of the stolen merchandise. He also claims there is no evidence

establishing how much he paid the witnesses who sold him stolen merchandise or when

these transactions occurred. It does not appear, however, that Rich raised his argument

about proof of “retail value” below. In any event, the State correctly notes that it was not

required to prove the retail value of the stolen merchandise. The phrase “retail value”
                                                                                           -15-


pertains to R.C. 2923.31(I)(5)(a)(i), which defines corrupt activity as including “[o]rganized

retail theft.” Under R.C. 2923.31(Q), “[o]rganized retail theft” means “the theft of retail

property with a retail value of one thousand dollars or more from one or more retail

establishments with the intent to sell, deliver, or transfer that property to a retail property

fence.”

       {¶ 24} The State was not required to prove a “retail” value of $1,000 or more

because Rich was not charged with engaging in corrupt activity based on him committing

organized retail theft. Rather, he was charged with engaging in corrupt activity based on

him committing acts of money laundering and receiving stolen property. Under R.C.

2923.31(I)(2)(c), receiving stolen property constitutes “corrupt activity” when the

proceeds, payments, or “value” of the property in the aggregate exceeds $1,000. As the

State points out, buy tickets reflect that Nathan Woodard alone received more than

$3,000 for stolen merchandise he sold to the pawn shop over a 45-day period during the

relevant time. Thus, the State undoubtedly presented legally sufficient evidence to

establish an aggregate “value” exceeding $1,000, regardless of the actual “retail” value

of the stolen merchandise.4

       {¶ 25} As for Rich’s other arguments, the record belies his claim that there is no

evidence establishing how much he paid the witnesses who sold him stolen merchandise

or when these transactions occurred. As set forth in our analysis of the first two

assignments of error, the buy tickets established what the witnesses sold, how much they

received, and when the transactions occurred. The witnesses testified about the buy


4 Even if the State had been required to prove the “retail” value of the stolen merchandise,
the jury reasonably could have inferred a retail value in excess of $1,000 given that
Woodard received $3,000 for items he sold to the pawn shop.
                                                                                           -16-


tickets and made clear that they typically sold the stolen merchandise to the pawn shop

almost immediately after stealing it. Finally, Rich’s argument about the April 2013

undercover operation is misdirected. He contends the merchandise involved in that

operation cannot be considered because it was supplied by Kroger and was not actually

stolen. Assuming, arguendo, that this is true, Rich was not convicted of receiving stolen

property based on the items involved in the undercover operation, and we have not

considered that merchandise or its value when evaluating the legal sufficiency of the

evidence to support his conviction for engaging in a pattern of corrupt activity.

Accordingly, the third assignment of error is overruled.

       {¶ 26} In his fourth assignment of error, Rich challenges the legal sufficiency of the

evidence to support his money-laundering conviction. His entire argument is as follows:

              Appellant incorporates his argument in his Third Assignment of Error

       as if fully re-written herein. Due to the evidential failure to establish corrupt

       activity under Count 1, or in any testimony in the trial, there is a failure to

       establish corrupt activity under the Money Laundering statute and this

       conviction must be reversed.

(Appellant’s brief at 12).

       {¶ 27} Rich presents no new argument in support of this assignment of error,

relying instead on the argument raised under his third assignment of error. Having

rejected that argument and overruled that assignment of error above, we likewise overrule

the fourth assignment of error.

       {¶ 28} In his fifth assignment of error, Rich contends the trial court erred in

admitting “other acts” evidence that was irrelevant and unduly prejudicial. In particular, he
                                                                                            -17-


challenges the trial court’s admission of evidence concerning the prosecution witnesses’

drug addiction, the cost of their drug habits, the extent of their theft activities, their sales

of merchandise to Moraine City Pawn on occasions other than those specified in the

indictment, and their borrowing of money from Rich to satisfy their drug habits. Rich also

complains about the trial court (1) allowing the jury to see pictures of large quantities of

merchandise on the sales floor at the pawn shop and in a storage area, and (2) allowing

the prosecutor to present some of the physical evidence itself to the jury. He asserts that

the pictures and physical evidence were irrelevant and also inadmissible under Evid.R.

403(A), and Evid.R. 404.

       {¶ 29} We see no abuse of discretion in the trial court’s admission of the

challenged items. The fact that the prosecution’s witnesses were drug addicts who

regularly were stealing and selling large quantities of new merchandise to the pawn shop

helped provide background and context for the charged offenses. This evidence also was

relevant to the issue of Rich’s knowledge that the merchandise was stolen. The extent of

the witnesses’ addiction explained why they sometimes brought the same types of stolen

items to the pawn shop multiple times a day. The challenged evidence also was relevant

insofar as it suggested that Rich took advantage of their situation and supported their

habits by loaning them money and later buying their stolen merchandise at a discount for

re-sale. The fact that Rich loaned the witnesses money additionally was relevant because

it helped establish the extent and nature of his relationship with the witnesses, which in

turn made it more likely that he knew what they were doing. All of the witnesses’ sales of

stolen merchandise to the pawn shop within the applicable time frame were relevant to

the existence of a pattern of corrupt activity, regardless of whether any particular sale was
                                                                                            -18-

the basis for a separate receiving-stolen-property charge. See, e.g., State v. Johnson, 2d

Dist. Darke Nos. 97 CA 1441, 97 CA 1444, 1998 WL 57796, *6 (Feb. 13, 1998)

(recognizing that “uncharged conduct may be used to establish a ‘pattern of corrupt

activity’ ” because nothing in R.C. 2923.31(E) “requires a defendant to be separately

indicted for, or convicted of, the underlying corrupt activity”). Finally, the pictures of large

quantities of merchandise on the pawn shop’s sales floor and in a storage area were

relevant because the pictures were at least representative of the items that were stolen

and sold to the pawn shop. To that extent, the pictures corroborated the testimony of the

State’s witnesses. In addition, some of the pictured items were identified as being the

actual stolen merchandise. The State likewise limited its introduction of physical evidence

seized from the pawn shop to items that corresponded to merchandise its witnesses

testified about stealing and selling to Moraine City Pawn. We note too that the trial court

gave the jury a limiting instruction concerning the pictures and physical evidence

introduced at trial. (Tr. Vol. VII at 859).

       {¶ 30} With regard to Evid.R. 403(A), relevant evidence must be excluded “if its

probative value is substantially outweighed by the danger of unfair prejudice, or confusion

of the issues, or of misleading the jury.” Here Rich suggests that the evidence he

challenges was unfairly prejudicial or misleading. “ ‘Unfair prejudice is that quality of

evidence which might result in an improper basis for a jury decision. Consequently, if

the evidence arouses the jury’s emotional sympathies, evokes a sense of horror, or

appeals to an instinct to punish, the evidence may be unfairly prejudicial. Usually,

although not always, unfairly prejudicial evidence appeals to the jury’s emotions rather

than intellect.’ ” Oberlin v. Akron Gen. Med. Ctr., 91 Ohio St. 3d 169, 172, 743 N.E.2d 890
                                                                                          -19-


(2001), quoting Weissenberger’s Ohio Evidence (2000) 85-87, Section 403.3. “Because

fairness is subjective, the determination whether evidence is unfairly prejudicial is left to

the sound discretion of the trial court and will be overturned only if the discretion is

abused.” State v. Crotts, 104 Ohio St. 3d 432, 2004-Ohio-6550, 820 N.E.2d 302, ¶ 25.

We see no abuse of discretion here. The State’s theory of the case was that Rich

knowingly relied on a group of drug-addicted “boosters” to supply him with stolen

merchandise, which he re-sold for a profit through the pawn shop. All of the challenged

evidence was tied to this theory, and the trial court had discretion to conclude that it was

not misleading and that its probative value was not substantially outweighed by the

danger of unfair prejudice.

       {¶ 31} We also reject Rich’s reliance on Evid.R. 404(B), which provides: “Evidence

of other crimes, wrongs, or acts is not admissible to prove the character of a person in

order to show action in conformity therewith. It may, however, be admissible for other

purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.” Rich’s complaint about “other acts” evidence

is directed toward the prosecution witnesses’ testimony about their drug use and their

uncharged thefts and sales of stolen merchandise to Moraine City Pawn. However, the

witnesses’ drug use went to their motive for committing the thefts. It also formed part of

the immediate background of the crimes charged in the indictment. See State v. Morris,

132 Ohio St. 3d 337, 2012-Ohio-2407, 972 N.E.2d 528, ¶ 13. Additionally, evidence about

numerous sales of stolen merchandise to the pawn shop helped establish a pattern of

corrupt activity, regardless of whether each incident formed the basis for a separate

charge of receiving stolen property. That being so, the evidence was an integral part of
                                                                                          -20-


the State’s proof of the charge of engaging in a pattern of corrupt activity, not “other acts”

evidence. In addition, evidence that Rich regularly bought large quantities of the same

types of stolen merchandise from the same group of drug-addicted thieves helped

establish his knowledge that the merchandise was stolen and his lack of mistake or

accident in buying stolen goods. For each of the foregoing reasons, the trial court did not

abuse its discretion in failing to exclude the challenged evidence under Evid.R. 404(B).

The fifth assignment of error is overruled.

       {¶ 32} In his sixth assignment of error, Rich challenges the constitutionality of

Ohio’s receiving-stolen-property statute, which he contends criminalizes civil negligence.

The statute, R.C. 2913.51(A), provides that “[n]o person shall receive, retain, or dispose

of property of another knowing or having reasonable cause to believe that the property

has been obtained through commission of a theft offense.” (Emphasis added). Rich

asserts that the statute’s “reasonable cause to believe” language unconstitutionally

criminalizes civil negligence.

       {¶ 33} Upon review, we find Rich’s argument to be unpersuasive. Other Ohio

appellate courts have addressed and rejected the same argument. See, e.g., State v.

York, 8th Dist. Cuyahoga No. 49952, 1985 WL 8502, *4 (Oct. 24, 1985); State v.

Skorvanek, 9th Dist. Wayne No. 2545, 1990 WL 94226, *2 (June 27, 1990); State v. Miller,

4th Dist. Pickaway No. 82 CA 24, 1984 WL 4270, *2-3 (March 6, 1984). We now join

them.5 The receiving-stolen-property statute includes a culpable mental state of “knowing



5In State v. Emmons, 57 Ohio App. 2d 173, 386 N.E.2d 838 (2d Dist.1978), this court
held that the “having reasonable cause to believe” language in R.C. 2913.51 was not
unconstitutionally vague. In Emmons, this court did not address whether the statute
unlawfully criminalizes civil negligence.
                                                                                        -21-


or having reasonable cause to believe.” We agree with the Fourth District that “having

reasonable cause to believe” is essentially “a refinement of the knowledge state of

culpability.” Miller at *3; see also United States v. Jae Gab Kim, 449 F.3d 933, 943 (9th

Cir.2006) (recognizing that “reasonable cause to believe” is “substantially similar to

knowledge” and that “[i]t is often proven largely through circumstantial evidence and

inferences”).

       {¶ 34} In arguing to the contrary, Rich suggests the statute’s reference to

“reasonable cause” implies a wholly-objective “reasonable man” standard, leaving open

the possibility of a conviction based on simple negligence. But the statute’s mens rea

requirement fairly may be read to have a subjective component insofar as it requires the

offender himself to know or to have reasonable cause to believe the property at issue was

stolen. Compare United States v. Saffo, 227 F.3d 1260, 1268-1269 (10th Cir.2000) (“[W]e

hold that the ‘knowing or having reasonable cause to believe’ standard in 21 U.S.C.

§841(d)(2) imposes a constitutionally sufficient mens rea requirement. In so holding, we

note that the standard involves a subjective inquiry that looks to whether the particular

defendant accused of the crime knew or had reasonable cause to believe the listed

chemical would be used to manufacture a controlled substance. This requires scienter to

be evaluated through the lens of this particular defendant, rather than from the

prospective of a hypothetical reasonable man. In this context, the ‘reasonable cause to

believe’ standard is one akin to actual knowledge.”); United States v. Johal, 428 F.3d 823,

827-828 (9th Cir.2005) (“[W]e hold that ‘reasonable cause to believe,’ in the context of

§841(c)(2), requires that a defendant subjectively know facts that either cause him or

would cause a reasonable person to believe that the ingredients are being used to
                                                                                          -22-


produce illegal drugs. This standard limits the likelihood that a defendant will be

prosecuted for mere inadvertent conduct and is consistent with the longstanding principle

presuming a mens rea requirement for criminal activity. * * * [R]easonable cause to

believe is not purely objective, but turns on the facts actually known by the defendant in

a particular case—facts from which the jury can infer that any reasonable person in the

defendant’s position would have had to know that the ingredients were being bought to

make illegal drugs. As a practical matter, therefore, the differences between actual and

constructive ‘knowledge’ under the statute are not substantial.”).

       {¶ 35} With regard to Ohio’s receiving-stolen-property statute, we note too that “[i]f

the legislature had omitted ‘reasonable’ and had defined this element as ‘knowing or

having cause to believe’ the property was stolen, the courts undoubtedly would have

construed it to mean ‘reasonable cause,’ following our long-established tradition of

fairness in the application of criminal law.” State v. Bentz, 2 Ohio App. 3d 352, 353, 442
N.E.2d 90 (1st Dist.1981). Finally, we note that “reasonable cause to believe” language,

or similar terminology, is found in many statutes and has been upheld many times,

including by the United States Supreme Court. See, e.g., Gorin v. United States, 312 U.S.
19, 27-28, 61 S. Ct. 429, 85 L. Ed. 2d 488 (1941) (“The obvious delimiting words in the

statute are those requiring ‘intent or reason to believe that the information to be obtained

is to be used to the injury of the United States, or to the advantage of any foreign nation.’

This requires those prosecuted to have acted in bad faith. The sanctions apply only when

scienter is established. * * * The language employed appears sufficiently definite to

apprise the public of prohibited activities and is consonant with due process.”); Jae Gab

Kim at 943 (citing cases and observing that “reasonable cause to believe” or analogous
                                                                                          -23-


language “is found in other statutes”).

       {¶ 36} In arguing that the “reasonable cause to believe” standard unconstitutionally

imposes criminal liability for civil negligence, Rich relies exclusively on Elonis v. United

States, 135 S. Ct. 2001, 192 L. Ed. 2d 1 (2015). In that case, the defendant was convicted

under 18 U.S.C. 875(c), which prohibits transmitting a communication containing a threat

to kidnap or injure another person. The statute does not specify any mental state with

respect to any of its elements. The issue was what mental state, if any, should be read

into the statute regarding the fact that a communication contains a threat. At trial, the

judge had instructed the jury that a statement is a threat “when a defendant intentionally

makes a statement in a context or under such circumstances wherein a reasonable

person would foresee that the statement would be interpreted by those to whom the

maker communicates the statement as a serious expression of an intention to inflict bodily

injury or take the life of an individual.” Id. at 2007. On review, the Supreme Court reversed

the defendant’s conviction because it “was premised solely on how his [internet] posts

would be understood by a reasonable person.” Id. at 2011. The majority opined that

having guilt turn on whether a “reasonable person” perceives a communication as a

threat, regardless of what the defendant subjectively thinks, reduces culpability to

negligence. Id. It expressed reluctance to infer that a negligence standard was intended

in a criminal statute. Id. The majority then read a mental-state requirement into the statute

and held that it would be satisfied if the defendant transmitted a communication “for the

purpose of issuing a threat, or with knowledge that the communication will be viewed as

a threat.” Id. at 2012.

       {¶ 37} Upon review, we find Rich’s reliance on Elonis to be misplaced for at least
                                                                                           -24-

two reasons. First, Elonis involved statutory interpretation, whereas Rich argues that

criminalizing simple negligence violates the Constitution, which is something Elonis did

not address. The Supreme Court simply declined to infer that Congress had intended a

negligence standard to apply and, instead, read purpose or knowledge into the federal

statute. Second, the Elonis majority reasoned that the trial court had applied a negligence

standard by focusing exclusively on whether a hypothetical “reasonable person” would

have perceived the defendant’s communications as threats. Unlike the jury instruction in

Elonis, however, R.C. 2913.51(A) includes a culpable mental state requiring the

defendant himself to know or to have reasonable cause to believe the property at issue

is stolen. As we have explained, this standard has a subjective component that requires

examining the facts from the perspective of the defendant, not just from the perspective

of a hypothetical “reasonable person.” That being so, we conclude that “having

reasonable cause to believe” is substantially similar to knowledge. Consequently, we find

Elonis to be distinguishable. The sixth assignment of error is overruled.

       {¶ 38} In his seventh assignment of error, Rich challenges the trial court’s denial

of his pre-trial suppression motion. In particular, he contends a search-warrant affidavit

failed to establish the reliability of sources relied on by investigators. He also asserts that

the affidavit failed to establish probable cause that he was buying and re-selling stolen

merchandise. He notes that referenced items from a Kroger store involved in undercover

transactions were not actually stolen. He further asserts that the affidavit mentions online

sales by his wife without establishing his own knowledge that the online sales involved

stolen property. Finally, Rich claims the search warrant was so generalized that it

permitted seizure of virtually anything.
                                                                                         -25-


       {¶ 39} “In determining the sufficiency of probable cause in an affidavit submitted in

support of a search warrant, ‘[t]he task of the issuing magistrate is simply to make a

practical, common-sense decision whether, given all the circumstances set forth in the

affidavit before him, including the “veracity” and “basis of knowledge” of persons

supplying hearsay information, there is a fair probability that contraband or evidence of a

crime will be found in a particular place.’ ” State v. George, 45 Ohio St. 3d 325, 544 N.E.2d
640 (1989), paragraph one of the syllabus, quoting Illinois v. Gates, 462 U.S. 213, 238-

239, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983).

       {¶ 40} “In reviewing the sufficiency of probable cause in an affidavit submitted in

support of a search warrant issued by a magistrate, neither a trial court nor an appellate

court should substitute its judgment for that of the magistrate by conducting a de novo

determination as to whether the affidavit contains sufficient probable cause upon which

that court would issue the search warrant.” Id. at paragraph two of the syllabus. “Rather,

the duty of a reviewing court is simply to ensure that the magistrate had a substantial

basis for concluding that probable cause existed. In conducting any after-the-fact scrutiny

of an affidavit submitted in support of a search warrant, trial and appellate courts should

accord great deference to the magistrate's determination of probable cause, and doubtful

or marginal cases in this area should be resolved in favor of upholding the warrant.” Id.

       {¶ 41} In the present case, police actually obtained two warrants, one in April 2013

and one in May 2013, both based on affidavits from Moraine detective Jason Neubauer.

As relevant here, the April 2013 affidavit sought a warrant to search Moraine City Pawn

for evidence related to receiving stolen property in violation of R.C. 2913.51, improper

maintenance of pawn and purchase forms in violation of R.C. 4727.08, and engaging in
                                                                                       -26-


prohibited transactions in violation of R.C. 4727.10.6

       {¶ 42} In paragraph two of his affidavit, Neubauer averred that detective Bryan

Sears from Centerville informed him in January 2013 about an investigation concerning

the theft of baseball gloves from Play-It-Again Sports. Sears had discovered that the

stolen gloves were being sold on eBay by Lisa Rich. According to Neubauer, Lisa Rich

later confirmed buying the gloves at the pawn shop and selling them on eBay. Sears also

informed Neubauer that the Riches were “selling other suspicious retail items such as

Nicorette Gum and Dyson Vacuums.”

       {¶ 43} In paragraph three of his affidavit, Neubauer averred that he spoke with the

Riches at Moraine City Pawn on January 16, 2013. While there, the Riches showed him

approximately twenty boxes of Nicorette gum they had purchased from Nathan Woodard.

Neubauer also observed two new Dyson vacuums and a new generator that the Riches

had purchased from Michael Elam. Neubauer warned the Riches not to buy new retail

merchandise, particularly high-end items, because of the likelihood that such

merchandise might be stolen.

       {¶ 44} In paragraph four of his affidavit, Neubauer averred that on March 29, 2013

detective Mark Brown from Beavercreek advised him about an investigation of retail thefts

from Dick’s Sporting Goods by a suspect named Herlon Curtis. Brown told Neubauer that

Curtis was stealing “Hummingbird Fishfinders, Cuddeback Ambush Game Cameras, and

Gamakatsu fish hooks” and selling these to Moraine City Pawn. Neubauer then searched

the Riches’ eBay account, which was in Lisa Rich’s name and used the pawn shop’s



6Violations of the latter two statutes are third-degree misdemeanors on the first offense
and second-degree misdemeanors thereafter. R.C. 4727.99.
                                                                                       -27-


phone number. The account had a “substantial transaction history” that included selling

Hummingbird Fishfinders, Cuddeback Ambush Game Cameras, and Gamakatsu fish

hooks, as well as other items including “Nicorette Gum, Osteo Bi-Flex Glucosamine

Chondroitin, Engerizer batteries, Venus Vibrance Razors, Dyson Vaccuums, Olay

products, and Crest White Strips.”

      {¶ 45} In paragraph five of his affidavit, Neubauer averred that he visited Moraine

City Pawn on April 1, 2013. During that visit, he observed a large box full of Crest white

strips. He also discovered that Rich had purchased a Home Depot gift card from a person

named Tyler Wise, who Neubauer knew from a prior investigation was selling stolen gift

cards. Wise previously had been “flagged” and identified to Rich as someone who was

selling stolen property and whose business should be refused by the pawn shop.

Neubauer also noticed that the pawn shop’s buy tickets lacked serial numbers for property

and did not include the amount paid.

      {¶ 46} In paragraph six of his affidavit, Neubauer described an April 2, 2013

meeting in which he and other detectives discussed eight Middletown residents selling

stolen merchandise to Moraine City Pawn. Detective Jon Rawlins stated that Rich was

giving suspects a list of items he wanted to purchase. According to Rawlins, one of the

suspects had admitted selling stolen items to the pawn shop and had said Rich was

recording the transactions under other people’s names.

      {¶ 47} In paragraph seven of his affidavit, Neubauer described obtaining twenty

marked boxes of Prilosec OTC from Kroger on April 10, 2013 for use in an undercover

operation. Each box included a sticker that advised purchasers to contact a certain phone

number if the box was found for sale elsewhere. Neubauer showed the boxes to a
                                                                                         -28-


confidential informant (CI) who predicted that Rich would buy the boxes for seven or eight

dollars each but would require the stickers to be removed. While wearing a recording

device, the CI then took the boxes into the pawn shop. Upon seeing the boxes, Rich gave

the CI a knife and told him to go outside and remove the stickers. After the CI complied,

Rich purchased the boxes for eight dollars each. During the incident, Rich also inquired

about Herlon Curtis, who was known to Neubauer to be stealing large quantities of retail

merchandise. Rich proceeded to say that he had told Curtis a Miami Township police

officer had been in the pawn shop looking for him. Rich also told the CI that Curtis had a

“hold” on him and that Rich could not do business with Curtis any more. When talking

about Curtis, Rich added: “He ain’t like one of these little boosters that come in with a

whole bunch of cheap” merchandise. With regard to the Prilosec OTC purchase, Rich

advised the CI to bring some kind of tool with it the next time so he could mention a tool

when writing up the buy ticket. Rich also suggested another pawn shop for the CI to sell

to “every other time.” Rich told the CI to tell Curtis about the other pawn shop too because

Rich could not see Curtis much.

       {¶ 48} In paragraph eight of his affidavit, Neubauer averred that he accessed

“Leads Online” on April 11, 2013 and located a buy ticket for Rich’s Prilosec OTC

transaction with the CI. The ticket failed to list an identification number for the CI. It

described the item as “Prilosec Household” and failed to include a quantity, the purchase

price, or a picture.

       {¶ 49} In paragraph nine of his affidavit, Neubauer described a second undercover

operation at Moraine City Pawn. During this operation, which occurred on April 11, 2013,

Neubauer obtained from Kroger multiple marked boxes of Prilosec OTC, Crest white
                                                                                         -29-


strips, and Alli weight-loss capsules. The total retail value of these items exceeded

$1,000. Before giving the items to the CI, Neubauer removed the stickers described

above. Again, the CI wore a recording device and took the items into the pawn shop.

Upon seeing a large box of Alli, Rich stated that he was “gonna have a hard time with

that.” They also discussed Dyson vacuum cleaners. They then proceeded to negotiate a

total purchase price of $188, and Lisa Rich completed the transaction with the CI.

       {¶ 50} In paragraph ten of his affidavit, Neubauer averred that he accessed “Leads

Online” on April 16, 2013 and located a buy ticket for the second undercover transaction.

The clerk was listed as Lisa Rich. The ticket did not include an identification number for

the CI. It described the merchandise as “Household; Alli Crest Prilosec.” It did not include

the quantity, the purchase price, or a picture.

       {¶ 51} In paragraph eleven of his affidavit, Neubauer averred that on April 16, 2013

he obtained two Dyson vacuum cleaners from Kroger for use in another undercover

operation. On that occasion, the CI wore a recording device and took the vacuum cleaners

to Moraine City Pawn. The CI discussed the vacuums with Rich, who stated that he could

not take any more. Rich added that “[t]hey’re coming down pretty hard.” He also stated

that he had not heard anything about the CI. Rich then made a couple of phone calls for

the CI in an unsuccessful attempt to find a buyer for the vacuums. After the CI left, Rich

called Neubauer and left a message for the detective to call him.

       {¶ 52} In paragraph twelve of his affidavit, Neubauer averred that he searched Lisa

Rich’s eBay account and found 119 listings, including listings for Prilosec, Crest white

strips, Alli, Gamakatsu fish hooks, and a “Wildgame” game camera. Neubauer suspected

that these items were stolen.
                                                                                       -30-


      {¶ 53} In paragraph thirteen of his affidavit, Neubauer averred that he returned

Rich’s phone call. Rich told the detective about a person trying to sell him two new Dyson

vacuum cleaners. Rich said the items made him suspicious and he thought the detective

should know. Rich added that he “owed” the detective one, and he would let the detective

“have this one.”

      {¶ 54} In paragraph fourteen, Neubauer averred that, based on his training and

experience, “the actions of the occupants at Moraine City Pawn * * * are consistent with

individuals buying and selling stolen goods.”

      {¶ 55} The proposed search warrant provided by Neubauer identified the following

items as being subject to seizure from Moraine City Pawn:

             1. Stolen property, including but not limited to: personal care/hygiene

      products, cameras, sporting equipment, tools, electronic equipment,

      vacuums, and other items commonly associated with large scale retail theft

      organized crime.

             2. Any surveillance equipment including but not limited to: digital

      video recorders, computers, and monitors and the contents of these

      devices.

             3. Currency of any type or other items of value.

             4. Personal papers, documents, books, financial records, e-Bay

      records, purchase and pawn slips, computers and related computer

      hardware and software all of which are believed to be derived from or

      instrumental in purchasing and selling stolen goods.

             5. Firearms and ammunition, including but not limited to guns, pistols,
                                                                                        -31-


       revolvers, rifles, shotguns, machine guns and other weapons, and any and

       all records pertaining to firearms and ammunition.

              [6.] Paper documents or utility records indicating the ownership or

       occupancy of said premises.

              [7.] Labels, identifiable stickers, or documentation indicating the

       original owner of property.

              [8.] Further photograph, fingerprint, buccal swab, at the scene, any

       adult subjects found inside the premises for the purpose of comparison to

       any evidence found at the scene.

(Doc. #41, Exh. A at Search Warrant).

       {¶ 56} Upon review, we conclude that Neubauer’s affidavit supplied the issuing

judge with a more-than-sufficient basis for finding a fair probability that stolen

merchandise would be discovered inside the pawn shop. Although Neubauer provided

little detail with regard to the veracity of some of his sources or his basis of knowledge

with regard to some of his averments, other averments were sufficiently supported. We

note too that the affidavit mentions Lisa Rich admittedly selling stolen baseball gloves on

eBay and Jeffrey Rich buying a gift card from someone who previously had been identified

to him as a known thief. In addition, Rich’s recorded interactions with the CI provided

strong evidence to support a finding of probable cause with regard to his involvement in

receiving stolen property. Rich’s words and actions supported a reasonable inference that

he believed he was purchasing stolen property. Although the items from Kroger were not

actually stolen, Rich did not know that fact. His interactions with the CI demonstrated his

willingness to purchase merchandise that he believed was stolen, thereby supporting a
                                                                                        -32-


finding, particularly when viewed in the context of the rest of the affidavit, that stolen

property likely would be found inside the pawn shop. In addition, some of Rich’s

comments to the CI were themselves indicative of Rich’s involvement in criminal activity

and suggested that he knowingly had been purchasing stolen merchandise. In short, after

considering Neubauer’s affidavit in its entirety, we see no basis for rejecting the issuing

judge’s probable-cause determination.

      {¶ 57} Rich also argues that the search warrant was defective because it was so

generalized that it permitted seizure of virtually anything. Upon review, we agree that

portions of the warrant, particularly when read in isolation, were general. For example,

the warrant authorized seizure of currency or “any other item of value.” It also authorized

seizure of “items commonly associated with large scale retail theft organized crime.”

Interpreted literally, these examples would permit the seizure of just about anything. In

addition to being broad and general, the second example provides no guidance with

regard to what constitutes an item associated with large scale retail theft (other than the

specific examples that precede this language). We note too that the warrant authorized

seizure of items seemingly unrelated to the information in Neubauer’s affidavit. For

example, the affidavit provided no information about theft of firearms. Yet the warrant

authorized seizure of all types of firearms and weapons. And inventory receipts reflect

that several firearms were seized.

      {¶ 58} We nevertheless conclude that any shortcoming in the warrant’s description

of items to be seized does not justify reversal. In addition to containing some generalized

language, the warrant also specifically authorized seizure of items that were related to

Neubauer’s affidavit and his investigation into the pawn shop receiving stolen property.
                                                                                        -33-


Among other things, the warrant specifically authorized seizure of personal care/hygiene

items, cameras, sporting equipment, tools, electronic equipment, and vacuums. These

are the types of items involved in Neubauer’s investigation. In addition, the warrant

specifically authorized seizure of computers and records that reasonably may have been

involved in the Riches’ buying and selling of stolen merchandise. It also specifically

authorized seizure of labels, stickers, and documents indicating ownership of the property

at issue.

       {¶ 59} Having reviewed the trial transcripts, we fail to see how Rich was prejudiced

by the fact police acted pursuant to a warrant that included some general language and

that authorized seizure of some items that perhaps were irrelevant to the charges against

him. Rich was not convicted based on the prosecutor presenting the jury with firearms

seized from the pawn shop, currency, or random “item[s] of value.” 7 Rather, he was

convicted based on the testimony of numerous prosecution witnesses who admitted

stealing new merchandise from area businesses and selling it to Rich and his wife under

circumstances that made it virtually impossible for the Riches not to have known the

merchandise was stolen. The witnesses’ testimony was corroborated by buy tickets,

pictures of merchandise, and actual physical merchandise that was illustrative of, if not

identical to, the items they sold to the pawn shop. The buy tickets and these pertinent

items properly were seized pursuant to the warrant, which described them with sufficient

particularity. Rich simply has not shown how he was prejudiced by the fact that the



7 Although the State presented boxes of property seized from the pawn shop at trial, the
prosecutor was careful to display only those items that corresponded with the types of
merchandise about which the government’s witnesses previously had testified. (See Tr.
Vol. VII at 851, 892-922).
                                                                                         -34-


warrant also enabled police to seize some extraneous items.

       {¶ 60} With regard to the second search warrant, which was issued in May 2013,

the record reflects that it pertained solely to the contents of computers and thumb drives

seized from Moraine City Pawn during execution of the first search warrant. In his affidavit

in support of the second search warrant, Neubauer averred that the Riches had admitted

using eBay to sell items they purchased at the pawn shop. Neubauer also averred that

Lisa Rich had told him she kept business records on a pawn shop computer. In addition,

Neubauer stated that Jeffrey Rich had told him the pawn shop used a computerized

surveillance system that included audio and video files, which potentially might have

documented criminal transactions. Finally, the requested search warrant specifically

identified the pertinent computer central processing units and thumb drives by serial

number. Having reviewed Neubauer’s affidavit and the second search warrant, we again

see no basis for rejecting the issuing judge’s probable-cause determination.8 For the

foregoing reasons, we overrule the seventh assignment of error.

       {¶ 61} In his eighth assignment of error, Rich challenges the trial court’s denial of

his Crim.R. 29 motion. He raises three issues. First, he cryptically asserts “that money

laundering cannot be a predicate for money laundering.” Second, he cites an unspecified

“conflict in the men [sic] rea between the money laundering and receiving statutes which

can lead to an unclear verdict.” Third, he insists “there was no evidence that any of the

items were actually stolen.”

       {¶ 62} Upon review, we find no error in the trial court’s denial of Rich’s Crim.R. 29


8 Parenthetically, we note too that the State represented below and in its appellate brief
that no evidence obtained from the second search warrant was used at trial. (Appellee’s
brief at 58; Tr. Vol. VII at 850). Rich has not disputed this assertion.
                                                                                        -35-


motion. Rich’s argument about money laundering being a predicate for money laundering

includes a transcript citation and a reference to State v. Pugh, 9th Dist. Summit No.

24905, 2010-Ohio-2741. On the cited transcript page, defense counsel actually argued

that a money-laundering conviction could not be predicated solely on receiving stolen

property. (Tr. Vol. IX at 1170-1171). In support, counsel cited Pugh. The Ninth District

observed in Pugh that “[t]he act of transacting money alone does not amount to money

laundering.” Pugh at ¶ 13. Although the appellant had transferred certain funds into her

own account, the Ninth District found no evidence that she did so with the purpose to

promote, manage, establish, or carry on a “corrupt activity” as required for a money-

laundering conviction under R.C. 1315.55(A)(3). Id. With one judge dissenting, the Ninth

District rejected the State’s argument that the appellant transferred the money with the

purpose to promote, manage, establish or carry out the “corrupt activity” of money

laundering. The majority rejected the State’s “cyclical argument that it proved Pugh

laundered money by proving that she laundered money.” Id. at ¶ 15. The majority opined

that the State could not “rely upon money laundering as the basis for a corrupt activity

with regard to a single transaction or the first of multiple transactions.” Id.

       {¶ 63} Regardless of the merits of the Ninth District’s decision, we find it to be

distinguishable. As an initial matter, Rich was convicted of money laundering under R.C.

1315.55(A)(1), not R.C. 1315.55(A)(3). The two subdivisions criminalize substantially

different conduct, limiting the relevance of Pugh. As set forth above, R.C. 1315.55(A)(1)

provides: “No person shall conduct or attempt to conduct a transaction knowing that the

property involved in the transaction is the proceeds of some form of unlawful activity with

the purpose of committing or furthering the commission of corrupt activity.” Here Rich
                                                                                          -36-


conducted transactions involving re-selling stolen merchandise with knowledge that the

merchandise represented the proceeds of theft offenses. The jury reasonably could have

found that he did so with the purpose of furthering the commission of corrupt activity by

converting the stolen property into untraceable cash. Unlike Pugh, the present case did

not involve using money laundering to prove money laundering. At most, the State used

Rich’s commission of the offense of receiving stolen property to help prove the offense of

money laundering. We see no error and no conflict with Pugh. Compare State v. Clayton,

2d Dist. Montgomery No. 22937, 2009-Ohio-7040, ¶ 31-33 (holding that the appellant

engaged in money laundering in violation of R.C. 1315.55(A)(1) by stealing funds from

escrow accounts and then transferring the money into a business operating account for

his own benefit).

       {¶ 64} Rich’s other two arguments are even less persuasive. He cites a “conflict”

between the mens rea in the statutes defining the offenses of money laundering and

receiving stolen property. He suggests that this conflict “can lead to an unclear verdict.”

As set forth above, the money-laundering statute, R.C. 1315.55(A)(1), prohibits

conducting a transaction while knowing that the property involved is the proceeds of

unlawful activity and with the purpose of committing or furthering corrupt activity. The

receiving-stolen-property statute, R.C. 2913.51(A), requires an offender to know or have

reasonable cause to believe that the property has been obtained through commission of

a theft offense. Rich fails to explain how the fact that these statutes are worded differently

obligated the trial court to grant him relief under Crim.R. 29, which addresses the

sufficiency of the State’s evidence to sustain a conviction.

       {¶ 65} Finally, Rich asserts that he was entitled to relief under Crim.R. 29 because
                                                                                             -37-


“there was no evidence that any of the items were actually stolen.” As we explained in

our analysis of his first two assignments of error, however, the record contains legally

sufficient evidence to support a finding that Rich purchased stolen merchandise from

drug-addicted thieves while knowing or having reasonable cause to believe the property

had been obtained through theft. This conclusion is supported by the buy tickets

discussed above and testimony from numerous prosecution witnesses who admitted

stealing merchandise and selling it to Rich under circumstances indicating that he knew

or had reasonable cause to believe the merchandise was stolen. Accordingly, the eighth

assignment of error is overruled.

       {¶ 66} In his ninth assignment of error, Rich addresses the trial court’s jury

instructions. He presents the following one-sentence argument: “Objections were raised

as to the defining of receiving stolen property as corrupt activity in itself and to using the

phrase ‘reasonable cause to believe’ which is not statutorily defined and utilizes a civil

negligence standard as argued above.”

       {¶ 67} This assignment of error lacks merit. In the proceedings below, defense

counsel objected to the trial court instructing the jury that the offense of receiving stolen

property qualifies as “corrupt activity.” Defense counsel specifically argued that receiving

stolen property qualifies as “corrupt activity” only if it is accompanied by money

laundering. (Tr. Vol. IX at 1214). Standing alone, defense counsel asserted that receiving

stolen property does not constitute “corrupt activity.” (Id. at 1216-1217). The trial court

disagreed. (Id. at 1219). It later instructed the jury “as a matter of law that receiving stolen

property is a corrupt activity.” (Id. at 1294). We see no error in the trial court’s rejection of

defense counsel’s argument. The offense of receiving stolen property in violation of R.C.
                                                                                              -38-

2913.51 explicitly is identified as “corrupt activity” under R.C. 2923.31(I)(2)(c).9 See State

v. Pennington, 12th Dist. Preble No. CA93-03-006, 1993 WL 414191, *2 (Oct. 18, 1993)

(“Receiving stolen property is a violation of R.C. 2913.51, and it is specifically defined as

a corrupt activity.”).

       {¶ 68} We also reject Rich’s challenge to the jury instruction about having

“reasonable cause to believe.” Defense counsel objected to this instruction, which related

to the receiving-stolen-property counts. As set forth above, the State was required to

prove that Rich had obtained the merchandise at issue knowing or having reasonable

cause to believe it had been obtained through the commission of a theft offense. Defense

counsel argued that “reasonable cause to believe” as a mens rea was not statutorily

defined and, therefore, should not be defined by the trial court. (Tr. Vol. IX at 1220). The

trial court overruled the objection. (Id.). It then gave the jury the following instruction, which

tracks OJI section 513.51(4):

               In determining whether the Defendant Jeffrey Rich had reasonable

       cause to believe that the property had been obtained though the

       commission of a theft offense, you must put yourself in the position of the


9  Although R.C. 2923.31(I)(2)(c) is not a model of clarity, it appears that the only limitation
on receiving stolen property qualifying as “corrupt activity” is that the value of the property
at issue in any violation or combination of violations must exceed $1,000. In neither his
Crim.R. 29 motion nor his objections to the jury instructions, however, did Rich raise the
$1,000 threshold as an issue or argue that it had not been met. While the trial court’s jury
instructions did not specify that receiving stolen property qualifies as “corrupt activity” only
if the value of the property exceeds $1,000, that omission is not the basis of Rich’s
assignment of error either. In any event, because he failed to raise that particular objection
below, we would be limited to plain-error review. We would not find plain error here
because the stolen merchandise unquestionably was worth much more than $1,000.
Therefore, but for the trial court’s omission the outcome would not have been otherwise.
To the contrary, if Rich had objected, the trial court simply could have added language
addressing the value of the property, and the result would have been the same.
                                                                                        -39-


       Defendant with his knowledge or lack of knowledge and under the

       circumstances and conditions that surrounded him at that time.

              You must consider the conduct of the persons involved and

       determine whether their acts and words and all the surrounding

       circumstances would have caused a person of ordinary prudence and care

       to believe that the property was obtained through the commission of a theft

       offense. * * *

(Tr. Vol. IX at 1297).

       {¶ 69} We see no error in the foregoing instruction. The first paragraph correctly

instructed the jury to place itself in Rich’s position with the information known to him to

determine whether he personally had reasonable cause to believe the property at issue

was stolen. The second paragraph assisted the jury in determining whether the personal,

subjective belief Rich had about the nature of the property was a reasonable one. Taken

together, the two paragraphs correctly conveyed the point that “reasonable cause to

believe” was not purely objective insofar as it depended on facts actually known to Rich

and a belief personal to him from which the jury also could infer that any reasonable

person in Rich’s position would have known the property was stolen. Finally, we note that

the trial court’s instruction about having “reasonable cause to believe” has been upheld

by other Ohio appellate courts as well. See, e.g., State v. Gimenez, 8th Dist. Cuyahoga

No. 71190, 1997 WL 547950, *9 (Sept. 4, 1997) (“Appellant contends that the trial court’s

instruction, as taken from 4 Ohio Jury Instructions (1994), Section 513.51(4), improperly

transformed the crime of receiving stolen property into one requiring a mere showing of

negligence on the part of appellant. This court and other Ohio courts have specifically
                                                                                        -40-


sanctioned the constitutionality, specificity and clarity of complained-of instructions

relating to the element of ‘reasonable cause to believe.’ ”); State v. Overholt, 9th Dist.

Medina No. 02CA0108-M, 2003-Ohio-3500, ¶ 17-18 (citing cases and holding that the

OJI “definition of ‘reasonable cause’ properly explains the term for purposes of R.C.

2913.51”). Having found nothing objectionable about the challenged instruction, we

overrule the ninth assignment of error.

      {¶ 70} In his tenth assignment of error, Rich maintains that “cumulative error”

deprived him of a fair trial. He asserts that several of the alleged errors he addressed

above, even if individually harmless, constitute prejudicial error when aggregated.

      {¶ 71} It is true that separately harmless errors may violate a defendant’s right to

a fair trial when the errors are aggregated. State v. Madrigal, 87 Ohio St. 3d 378, 397, 721
N.E.2d 52 (2000). To find cumulative error, we first must find multiple errors committed at

trial. Id. at 398. We then must find a reasonable probability that the outcome below would

have been different but for the combination of separately harmless errors. State v.

Thomas, 2d Dist. Clark No. 2000-CA-43, 2001 WL 1103328, *9 (Sept. 21, 2001). Here,

however, we have not found multiple instances of separately harmless error. That being

so, we have nothing to aggregate. The tenth assignment of error is overruled.

      {¶ 72} Based on the reasoning set forth above, we affirm the judgment of the

Montgomery County Common Pleas Court.

                                     .............



WELBAUM, P. J. and FROELICH, J., concur.
                            -41-




Copies mailed to:

Mathias H. Heck
Heather N. Jans
George Katchmer
Hon. Michael W. Krumholtz